—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted respondents’ motion to dismiss the petition brought pursuant to RPTL article 7. Although that *942article was amended (L 1994, ch 563, eff July 26, 1994), the amendments are prospective only (see, Matter of Endicott Johnson Corp. v Assessor of Town of Union, 209 AD2d 759). Thus, the court properly determined that the amendments to RPTL 702 (3) and 704 (1) should not be applied retroactively. (Appeals from Order of Supreme Court, Onondaga County, Roy, J.—Renewal.) Present—Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.